NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-16134

                Plaintiff,                      D.C. No. 1:12-cv-00319-ACK-KSC

 v.
                                                MEMORANDUM*
RONALD B. STATON; BRENDA L.
STATON,

                Defendants-Appellants,

and

NAVY FEDERAL CREDIT UNION; et al.,

             Defendants,
______________________________

LYLE S. HOSODA,

                Receiver-Appellee.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Helen W. Gillmor, District Judge, Presiding

                              Submitted July 15, 2019**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Ronald B. Staton and Brenda L. Staton appeal pro se from the district court’s

order denying their “emergency motion for injunction” and striking the Statons’

notice of lis pendens in this judicial foreclosure action arising out of the Statons’

failure to pay federal taxes. We have jurisdiction under 28 U.S.C. § 1291. We

affirm.

      The district court did not abuse its discretion by striking sua sponte the

Statons’ notice of lis pendens. See Ready Transp., Inc. v. AAR Mfg., Inc., 627 F.3d

402-04 (9th Cir. 2010) (setting forth standard of review and noting the district

court’s “power to strike items from the docket as a sanction for litigation

conduct”); see also Haw. Rev. Stat. § 507D-7(a) (describing process for

expungement of improper liens).

      The district court properly denied the Statons’ “emergency motion for

injunction” because the Statons failed to show that the foreclosure commissioner’s

detention of their personal property after the Statons failed to vacate their house

pursuant to court orders was improper. See Winter v. Nat. Res. Def. Council, Inc.,

555 U.S. 7, 20 (2008) (listing the requirements for the issuance of a preliminary

injunction); Graham v. Teledyne-Cont’l Motors, a Div. of Teledyne Indus., Inc.,

805 F.2d 1386, 1388 (9th Cir. 1986) (standard of review).


                                           2                                    18-16134
      In their opening brief, the Statons state that they also intended to appeal

from the district court’s order denying their “emergency motion to vacate order

and writ of assistance” entered on May 11, 2018. We do not consider this order

because the Statons failed to identify this order in their notice of appeal. See Fed.

R. App. P. 3(c)(1)(B).

      AFFIRMED.




                                          3                                    18-16134